DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 27 is drawn to “two or more product containers”, while Applicants’ previously presented claims are drawn to a “tower”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 15 recitations of “said surface” are unclear, as the claim earlier calls for at least “a front surface”, “an upper surface” and “a bottom surface”.  Accordingly, it is unclear exactly which of these surfaces is actually intended.  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 15 recites the limitations "said top and bottom of said surface", “said body panel”, “the at least two time frames on said at least one medication container”, “said at least two time frames of said container” and “the dosing information”; and ii) claim 25 recites the limitation “said… medication-related information including at least two time frames” (note that within claim 15, the two time frames are only disposed on the tower- not on/within the container’s medication-related information).  
Claims 23-24 and 26 are rejected as depending from rejected independent claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15, 23 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,782,952 to Allen (“Allen”).
	Regarding claim 15, Allen anticipates a tower (e.g. base member 10, as shown in figs. 1-3) for (fig. 1) at least one medication container (e.g. bottles 13, as shown in fig. 1), said container (13) including indicia (e.g. prescription label information discussed at col. 2, lines 32-33) and at least one medication-related information quantity (e.g. dosage information discussed at col. 2, line 32), the tower (10) comprising: (a) a body (e.g. collection of trays 15, as shown in figs. 1-3) including a substantially flat (figs. 1-3) panel (individual instance of a tray 15) with a front surface (e.g. longitudinally-extending edge shown in figs. 1 and 3), an upper surface (e.g. upper surface of top tray 15a), and a bottom surface (e.g. lower surface of bottom tray 15b), and (b) at least two (fig. 4) substantially horizontally extending (fig. 4) indicia (e.g. “time”, “medication” and “circle qty” boxes, as shown in fig. 4) and at least two (fig. 4) time frames (e.g. “am” and “pm” indicia) located on (fig. 4) said surface (see the rejection under 35 USC 112, set forth supra), between said top and bottom of said surface (see the rejection under 35 USC 112, set forth supra), and (c) said body (aforementioned collection of trays 15) extending upward (figs. 1-3) from the bottom surface (aforementioned lower surface of bottom tray 15b) to the upper surface (aforementioned upper surface of top tray 15a) a distance that accommodates (compare figs. 1-3 and fig. 4) said at least two indicia (aforementioned “time”, “medication” and “circle qty” boxes) and at least two time frames (aforementioned “am” and “pm” indicia), and (d) said body (aforementioned collection of trays 15) panel (see the  rejection under 35 USC 112, set forth supra) substantially perpendicular to (figs. 1-3) a base (portion of base member 10 upon which trays 15 sit, as shown in figs. 1-3), and (e) said two time frames (aforementioned “am” and “pm” indicia) located within (fig. 4) said indicia (aforementioned “time”, “medication” and “circle qty” boxes), whereby the at least one container (13) is placed substantially adjacent to (e.g. adjacent an upper surface, as shown in fig. 1) the tower (10), such that the at least two time frames on (see the rejection under 35 USC 112, set forth supra) said at least one medication7 container (13) lies substantially aligned and leveled with (fig. 1) the corresponding at least two time frames (aforementioned “am” and “pm” indicia) on the tower (10), so that a user's ability to view the at least two time frames (aforementioned “time”, “medication” and “circle qty” boxes) on the tower (10), and to continuously view said at least two time frames (see the rejection under 35 USC 112, set forth supra) of said container (13) will be facilitated (note that the instant claim is drawn to a “tower” structure- not a method of using such) and, therefore, said user's ability to assimilate the dosing information (see the rejection under 35 USC 112, set forth supra) on said container (13) and said tower (10) will be facilitated (note that the instant claim is drawn to a “tower” structure- not a method of using such).
	Regarding claim 23, Allen anticipates the tower of claim 15, wherein said indicia (aforementioned “time”, “medication” and “circle qty” boxes) includes (fig. 4) at least two time frames (aforementioned “am” and “pm” indicia) composed of at least one word, abbreviation, graphic, or number denoting a time or time range (fig. 4).
	Regarding claim 25, Allen anticipates the tower of claim 15, wherein said indicia (aforementioned “time”, “medication” and “circle qty” boxes) and medication-related information (aforementioned dosage information) including at least two time frames (aforementioned “am” and “pm” indicia) is comprised of at least one9 printed (fig. 4; note that the Merriam-Webster dictionary defines the term “print” as “to display on a surface for viewing”) label (e.g. erasable surface 14, as shown in fig. 4) that is attached to (figs. 1-4) said tower (10).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen.
	Regarding claim 24, Allen discloses the tower of claim 15, wherein said indicia (aforementioned “time”, “medication” and “circle qty” boxes) includes at least two bands (fig. 4; note the “band” arrangement of each of the “time”, “medication” and “circle qty” boxes).
	Allen does not disclose said bands being colored.
	However, it has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983)).
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned bands with coloring as desired, in order to provide the benefit of presenting an aesthetic effect as desired.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of U.S. Patent Application Publication No. 2005/0189258 to Vastola (“Vastola”).
	Regarding claim 26, Allen discloses the tower of claim 15, but does not disclose said tower (10) being fabricated of molded plastic.
	Vastola teaches the concept of providing a tower (e.g. container tray 10) fabricated of molded (fig. 1) plastic (para. 24).
	Given that Allen and Vastola both concern tray devices designed to hold and organize medication bottles, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the Allen assembly utilizing Vastola’s plastic material, in order to provide the benefit of yielding a resultant strong, long lasting Allen device.
Response to Arguments
	In response to Applicants’ argument that Examiner has asserted that Applicants’ wherewithal is the issue that has caused delays during prosecution of Applicants’ application (Arguments/Remarks pg. 11), the Office respectfully asserts that throughout the course of prosecution, Examiner has never made any comment with regard to Applicants’ wherewithal.  In fact, the USPTO encourages people of all means to protect any and all intellectual property rights to which they may be entitled.
	In response to Applicants’ argument that Examiner has incorrectly argued that U.S. Patent No. 9,643,771 is not the same invention as that of Applicants (Arguments/Remarks pg. 12), the Office respectfully asserts that a cursory comparison of the claims within said U.S. Patent No. 9,643,771 (Adler et al.) to the claims that Applicants set forth within the instant application yields that  Adler’s patented invention indeed is distinct from Applicants’ invention.  For example, Adler’s claims 1-15 are drawn to “two or more product containers”, while Applicants’ present claims 15 and 23-26 are drawn to a “tower”.
	In response to Applicants’ argument that Applicant is now attempting to include the exact Adler claim within the instant application (Arguments/Remarks pg. 12), the Office respectfully encourages Applicants to see the treatment of newly added claim 27, set forth supra.  Additionally, the Office encourages Applicants to ensure that Applicants’ originally filed specification provides support for each and every limitation set forth within any newly added claims.  If such support is not provided therein, the newly added claim language will not be afforded the benefit of Applicants’ priority date.
	In response to Applicants’ argument that Adler and Allen do not teach “at least two substantially horizontally extending indicia and at least two time frames” (Arguments/Remarks pg. 15), the Office respectfully asserts that as set forth supra, Allen indeed teaches “at least two substantially horizontally extending indicia” in the form of the “time”, “medication” and “circle qty” boxes shown in fig. 4, and Allen teaches “at least two time frames” in the form of the “am” and “pm” indicia shown in fig. 4.
	Additionally, Examiner notes that Applicants’ claim 14 is currently listed as “withdrawn”, but depends from a series of claims that have been cancelled.  It is assumed that claim 14 is actually intended to be cancelled as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637